DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 6 and 8 the limitations as amended include clauses directed towards the controller is configured to control actions of the surfboard based on scene information associated with a surfing scene displayed in the VR glasses, such that the actions of the surfboard are synchronous with the surfing scene displayed in the VR glasses: the scene information includes moving path information and/or sea wave information corresponding to a time; the moving path information includes direction, speed, and acceleration of plane movement; and the sea wave information includes surf angle, surf speed, and surf frequency or very similar limitations in scope.  The controller being programmed to achieve these specific functions are seen to be structural limitations of the controller and provide patentable distinction over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711